195 Mich. App. 705 (1992)
491 N.W.2d 642
WILSON
v.
LEAGUE GENERAL INSURANCE COMPANY
Docket No. 128931.
Michigan Court of Appeals.
Decided September 8, 1992, at 9:30 A.M.
Logeman, Connors & Bredell, P.C. (by Robert E. Logeman and Lynn Marie Bredell), for the plaintiff.
Garan, Lucow, Miller, Seward, Cooper & Becker, P.C. (by James L. Borin and Daniel S. Saylor), for the defendant.
Before: SAWYER, P.J., and MURPHY and L.P. BORRELLO,[*] JJ.
MURPHY, J.
Plaintiff appeals from an order of the circuit court granting summary disposition to defendant pursuant to MCR 2.116(C)(10). We affirm.
This action arises from a single-car automobile accident in which plaintiff was severely injured. Plaintiff was at that time attending college in Texas. While in Texas, she purchased a used automobile.[1] She did not obtain insurance for the vehicle.[2]
On July 2, 1988, while driving the car from Texas to her mother's home in Michigan, plaintiff *707 lost control of her car in a rainstorm in Tennessee and struck a bridge pillar. She sustained serious injuries.
At the time of the accident, plaintiff's mother, Wanda Henson, was insured by a no-fault insurance policy issued by defendant. Plaintiff was not listed on the policy. Plaintiff, however, allegedly considered her permanent residence to be with her mother in Michigan.
Defendant denied coverage for the accident, and plaintiff filed this action, alleging that she was entitled to no-fault benefits under the policy. Defendant moved for summary disposition pursuant to MCR 2.116(C)(10) on the ground that plaintiff was not entitled to no-fault benefits. The circuit court granted the motion.
Plaintiff contends that she is entitled to no-fault benefits for her injuries pursuant to MCL 500.3111; MSA 24.13111 because she is a resident relative of Wanda Henson. Defendant contends, however, that, even if plaintiff is a resident relative of Ms. Henson, she is precluded from recovery of benefits pursuant to MCL 500.3113; MSA 24.13113, which provides, in pertinent part:
A person is not entitled to be paid personal protection insurance benefits for accidental bodily injury if at the time of the accident any of the following circumstances existed:
* * *
(b) The person was the owner or registrant of a motor vehicle or motorcycle involved in the accident with respect to which the security required by section 3101 or 3103 was not in effect.
Thus, if plaintiff was the owner or registrant of the vehicle involved in the accident, and the security required by § 3101 or 3103 was not in effect *708 with respect to that vehicle, then she is precluded from recovery of personal protection insurance benefits. Childs v American Commercial Liability Ins Co, 177 Mich App 589, 592; 443 NW2d 173 (1989); Laskowski v State Farm Mutual Automobile Ins Co, 171 Mich App 317, 324; 429 NW2d 887 (1988).
Plaintiff contends, however, that § 3113(b) bars her recovery only if she was required under § 3101 to register, and therefore insure, the vehicle in Michigan. Section 3101 provides, in pertinent part:
(1) The owner or registrant of a motor vehicle required to be registered in this state shall maintain security for payment of benefits under personal protection insurance, property protection insurance, and residual liability insurance. Security shall only be required to be in effect during the period the motor vehicle is driven or moved upon a highway. [MCL 500.3101; MSA 24.13101.]
Plaintiff contends that only vehicles operated on the highways in Michigan are subject to the registration and insurance requirements of the Michigan no-fault act because § 216 of the Vehicle Code, MCL 257.216; MSA 9.1916, provides, in pertinent part:
Every motor vehicle ..., when driven or moved upon a highway, shall be subject to the registration and certificate of title provisions of this act.
Plaintiff also contends that she was not required to register her vehicle until the vehicle had been present in Michigan for thirty days, pursuant to MCL 500.3102; MSA 24.13102, which provides, in pertinent part:
(1) A nonresident owner or registrant of a motor *709 vehicle or motorcycle not registered in this state shall not operate or permit the motor vehicle or motorcycle to be operated in this state for an aggregate of more than 30 days in any calendar year unless he or she continuously maintains security for the payment of benefits pursuant to this chapter.
We reject plaintiff's interpretation of § 3113(b) and MCL 257.216; MSA 9.1916. The Legislature is presumed to have intended the meaning plainly expressed in a statute. If the meaning of statutory language is clear, judicial construction is unnecessary and not permitted. Rosner v Michigan Mutual Ins Co, 189 Mich App 229, 231; 471 NW2d 923 (1991).
The language of § 3113(b) clearly and unambiguously states that the owner of a vehicle involved in an accident, where the vehicle had no security required by § 3101 at the time of the accident, is not entitled to personal protection insurance benefits. See Coffey v State Farm Mutual Automobile Ins Co, 183 Mich App 723, 730; 455 NW2d 740 (1990); Childs, supra. MCL 257.216; MSA 9.1916 does not specifically limit the requirements of § 3113(b) of the no-fault act only to cars driven on Michigan highways. Because the language of § 3113(b) is unambiguous, we will not read additional provisions into the language. Further, to so interpret the language would produce the absurd result that a person who is covered by a no-fault policy in this state could own and fail to insure several other vehicles in other states and still be permitted to recover under the one insurance policy for accidents occurring in the other states involving the vehicles for which security had not been obtained.
We also reject plaintiff's argument that registration was unnecessary under § 3113(b) because of *710 the provisions of § 3102. Plaintiff contends that she is a resident relative of Wanda Henson, who lives in Michigan. Assuming this to be true, plaintiff cannot then be a nonresident for purposes of MCL 500.3102; MSA 24.13102.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Ownership of the vehicle is undisputed. Plaintiff's attorney acknowledged at oral argument that his client was the owner of the vehicle.
[2]  Plaintiff does not dispute that the vehicle was involved in the accident in question, nor does she claim that there was in effect the security required by MCL 500.3101; MSA 24.13101.